—In a hybrid proceeding pursuant to Business Corporation Law § 1104-a for dissolution of a corporation and for a judgment declaring a certain lease and amendments thereto null and void, which was consolidated with an action, inter alia, for a judgment declaring that the lease is valid, Judith A. Calabrese, William A. Knutson, Torkel A. Knutson, Elizabeth A. Knutson-Weber, Peter A. Knutson, Daniel A. Knutson, Kathryn A. Knutson, *534Kirsten A. Loughrane, and Erik A. Knutson appeal from an order of the Supreme Court, Suffolk County (Dunn, J.), dated December 9, 1999, which denied their motion, in effect, to reargue their prior motion to extend their time to elect to purchase the petitioners’ shares.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument (see, Williams v Colonial Tr., 275 AD2d 368). Bracken, P. J., Ritter, Goldstein and Feuerstein, JJ., concur.